948 F.2d 1337
292 U.S.App.D.C. 229
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.MARINE TRANSPORTATION SERVICES SEA-BARGE GROUP, INC., Appellants,v.Samuel K. SKINNER, in his capacity as Secretary, Dept. ofTransportation, et al.
No. 89-5382.
United States Court of Appeals, District of Columbia Circuit.
Nov. 25, 1991.

Before HARRY T. EDWARDS, BUCKLEY and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motions to dismiss, the response thereto, and the replies, and the motion to strike exhibits, the response thereto, and the reply, it is


2
ORDERED that the motions to dismiss be granted.   The portion of the district court's September 27, 1989 order on appeal is not an appealable interlocutory order under 28 U.S.C. § 1292(a)(1).   See Carson v. American Brands, Inc., 450 U.S. 79, 84 (1981).   It is


3
FURTHER ORDERED that the motion to strike exhibits be denied.   These documents present information relevant to the consideration of the motion to dismiss.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.